Citation Nr: 1455761	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE


Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.Z.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from January 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and J.A. testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2014.  A transcript is of record.


FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran's multiple sclerosis was first manifested to a degree of 10 percent in 1975.

CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for multiple sclerosis if manifest to a compensable degree within seven years after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  The minimum rating for multiple sclerosis is 30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8018.  

The service treatment records do not show any complaints, treatment or diagnoses related to multiple sclerosis.  

Post-service private neurology treatment records show that the Veteran was diagnosed with multiple sclerosis in May 1992.  It was noted by the treating physician that he had optic neuritis in 1975.  September 1992 treatment records indicate that the Veteran had left optic nerve dysfunction.  October visual evoked response testing showed a delayed response for the left eye consistent with a history of optic neuritis on the left from 1975.

January 2011 statements from family members indicate that around 1975 the Veteran had problems with his eyes.  The Veteran's wife wrote that he was diagnosed with optic neuritis at this time.

Dr. Zeese, the treating physician who diagnosed the Veteran with multiple sclerosis in 1992, wrote in March 2013 that it was clear that his multiple sclerosis began in 1975, with the first symptom being retro-bulbar optic neuritis.  He advised approximately 75 percent of individuals who have optic neuritis go on to have further symptoms of multiple sclerosis at some point in their lives.  In addition, for 20 to 30 percent of individuals with multiple sclerosis, the first symptom is optic neuritis.  The visual evoked response test from 1992 verified that the Veteran had sustained a lesion to his left optic nerve at some point prior to that.  Dr. Zeese also noted that it was common for an initial attack of optic neuritis secondary to multiple sclerosis to clear up with no abnormalities apparent on routine visual testing.

Dr. Zeese testified at the June 2014 Board hearing that it was clear that the Veteran's multiple sclerosis began in 1975 and that the first part of the central nervous system affected by the disease was the left optic nerve.  Dr. Zeese further testified that when he treated the Veteran in 1992 there was evidence of spinal cord dysfunction with numbness in the arms and legs; multiple sclerosis is a disease of the central nervous system that disseminates in time, and with the symptoms from 1975 and 1992 the Veteran met the criteria for a diagnosis.  The visual invoked response testing results from 1992 showed that the optic nerve have been affected at some point.

The Veteran is competent to report his symptomology from 1975 related to his eye, and the Board finds him to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The statements of his family members are also credible. The Board notes that their statements are consistent with what the Veteran reported at treatment in 1992.  

The only competent opinions of record are from Dr. Zeese, who wrote and testified that the 1975 optic neuritis was an early symptom of multiple sclerosis.  Dr. Zeese's opinions are of probative value because his rationale indicates that he applied a medical analysis to the Veteran's history.  See  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
 
Finally, the Board notes that the minimum rating for multiple sclerosis is 30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8018 (2014).  Since the evidence demonstrates that the Veteran displayed symptoms of multiple sclerosis within the seven year period following his 1972 separation from active duty, it was therefore manifest to the required degree for the purpose of service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Therefore, service connection for multiple sclerosis is warranted.

ORDER

Service connection for multiple sclerosis is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


